Luke, J.
Suit on a contract for advertising matter was instituted by the Eetailers Service Bureau against Mrs. Max Hushinsky, who was trading under the name of “The Bee Hive.” Upon the trial of the ease a verdict was rendered in favor of the plaintiff, and the defendant filed a motion for a new trial, based upon the usual general grounds. There was evidence to authorize the verdict, and the verdict has the approval of the trial judge. The motion for a new trial was properly overruled.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.